Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a DIV of 15/546,833 07/27/2017, is acknowledged. 
Status of Claims
Claims 12 and 15-32 are currently pending in the application. Claims 1-11, 13 and 14 were canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/24/2020, which has been entered in the file.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 12 and 15-32 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 6,262,113, IDS) and there is no suggestion or motivation to modify any prior art to obtain the instantly claimed invention of a method of treating pain associated with transient receptor potential vanilloid type 1 (TRPV1) in a subject in need thereof, the method comprising administering to the subject an effective amount of a compound of Formula (I), such as, 
    PNG
    media_image1.png
    79
    238
    media_image1.png
    Greyscale
, 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626